Citation Nr: 0126581	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  96-30 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a respiratory 
disability to include bronchitis and chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

4.  Entitlement to service connection for fatigue, weight 
loss, joint and muscle pain, fever, night sweats, and 
insomnia as due to an undiagnosed illness.

5.  Entitlement to service connection for swelling in both 
eyes as due to an undiagnosed illness.
	
6.  Entitlement to service connection for a decrease in sex 
drive as due to an undiagnosed illness.

7.  Entitlement to service connection for hair turned white 
as due to an undiagnosed illness.

8.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.

9.  Entitlement to service connection for a disability 
affecting the veteran's wife as a result of the veteran's 
Persian Gulf service. 

10.  Whether the veteran timely filed an appeal for 
entitlement to an effective date earlier than April 8, 1997, 
for the grant of a 10 percent rating for hemorrhoids.

11.  Entitlement to an effective date earlier than July 5, 
1995, for the grant of a 10 percent rating for diarrhea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1972, and from September 1979 to March 1992, 
including service in the Southeast Asia.

This matter comes to the Board of Veterans' Appeals (Board), 
in part, on appeal from a RO decision rendered in March 1995 
which denied the veteran's claims of service connection for 
headaches, fatigue, weight loss, joint and muscle pain, 
fever, night sweats, insomnia, swelling in both eyes, and 
memory loss, all of which were claimed as due to an 
undiagnosed illness.  This matter arises from a February 1996 
RO decision which denied the veteran's claims of service 
connection for hepatitis C, for hair turned white, a 
decreased sex drive, and for disabilities affecting the 
veteran's wife as a result of the veteran's Persian Gulf 
service.  The veteran also appealed a February 1997 RO 
decision which denied his claim of service connection for 
respiratory problems (bronchitis and COPD).  

By a January 1999 Board decision, the veteran's claims for 
increased ratings for diarrhea and hemorrhoids were denied, 
and the remaining claims listed on the cover page as issues 1 
through 9 were remanded for further development.  Thereafter, 
the veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a November 1999 memorandum 
decision, the Court affirmed the Board's January 1999 
decision that denied claims for increased ratings for 
hemorrhoids and diarrhea, and remanded to the Board the 
matters of an earlier effective date for the assigned ratings 
for diarrhea and hemorrhoids.  In April 2000, the Board 
remanded the earlier effective date claims to the RO.  With 
regard to the hemorrhoids claim, the Board instructed the RO 
to determine whether the veteran had timely filed an appeal 
for an earlier effective date.

In a July 2000 Form 9, the veteran requested a Travel Board 
hearing.  He was properly notified of the time and place of 
the hearing and he failed to report.  As such, the Board may 
proceed with an adjudication of his claims. 

In an August 2000 statement, the veteran raised a claim of 
service connection for hearing loss; as this claim has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.  In a June 2001 informal hearing 
presentation, the veteran's representative indicated that the 
veteran was interested in a total rating based on individual 
unemployability; as this claim has not been developed for 
appellate review it, too, is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Hepatitis C was not manifest during service; and any 
current residuals of hepatitis C are not attributable to 
service.

2.  Any current respiratory disability, including bronchitis 
or COPD, is not attributable to service.

3.  The veteran is not shown to suffer from any disability 
manifested by headaches, fatigue, weight loss, joint and 
muscle pain, fever, night sweats, insomnia, eye swelling, a 
decrease in sex drive, a change in hair color, and memory 
loss.

4.  VA compensation benefits are not available to a veteran's 
spouse based on disability which is secondary to the 
veteran's Persian Gulf service.

5.  By a June 1997 decision, the RO increased the veteran's 
rating for hemorrhoids from 0 to 10 percent, effective April 
8, 1997; the veteran was notified of the positive outcome in 
a June 11, 1997, letter; on June 26, 1997, the RO received a 
letter from the veteran which expressed his disagreement with 
the effective date assigned in the June 1997 decision; in 
February 1998, the RO issued the veteran a statement of the 
case; and a substantive appeal was not received from the 
veteran within 60 days of the date of the RO's mailing of the 
statement of the case or within the remainder of the one-year 
period from the date of the RO's June 11, 1997, notification 
letter.

6.  The RO increased the veteran's rating for diarrhea from 0 
to 10 percent in a June 1997 decision; this 10 percent rating 
for diarrhea was made effective July 5, 1995. 

7.  Within the year preceding the July 5, 1995, claim, it is 
not factually ascertainable that the diarrhea increased in 
severity from 0 percent to 10 percent disabling. 


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991& Supp. 2001); 38 
C.F.R. § 3.303 (2001).

2.  A respiratory disability, including bronchitis and COPD, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991& Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991& Supp. 2001); 38 
C.F.R. § 3.303 (2001).

4.  A chronic disability manifested by fatigue, weight loss, 
joint and muscle pain, fever, night sweats, and insomnia was 
not incurred in or aggravated by service nor may it be 
presumed to have been incurred in service as an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

5.  A chronic disability manifested by swelling in both eyes 
due to undiagnosed illness was not incurred in or aggravated 
by service nor may it be presumed to have been incurred in 
service as an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001). 

6.  A chronic disability manifested by a decrease in sex 
drive was not incurred in or aggravated by service nor may it 
be presumed to have been incurred in service as an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

7.  A chronic disability manifested by hair turned white was 
not incurred in or aggravated by service nor may it be 
presumed to have been incurred in service as an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

8.  A chronic disability manifested by memory loss was not 
incurred in or aggravated by service nor may it be presumed 
to have been incurred in service as an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2001).

9.  As the veteran did not submit a timely substantive appeal 
from the June 1997 RO decision which assigned April 8, 1997, 
as the effective date for a 10 percent rating for 
hemorrhoids, the Board does not have jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303 (2001).

10.  The criteria for an effective date prior to July 5, 
1995, for the grant of a 10 percent rating for diarrhea have 
not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1969 to 
October 1972, and from September 1979 to March 1992.

When the veteran was examined for enlistment purposes in 
October 1969, it was noted that his abdomen and viscera, 
lungs and chest, spine and other musculoskeletal system, 
eyes, and psychiatric and neurological systems were normal.  
The veteran's weight was listed as 151 pounds.  Additionally, 
the enlistment examination report noted that the veteran had 
a medical history of having pneumonia in 1967. 

A service medical record shows that the veteran was 
complaining of breathing difficulties, a runny nose, and a 
productive cough in October 1969.  A diagnosis was not made.

Service medical records, dated in January 1970, show that the 
veteran complained of a productive cough and a sore throat.  
The diagnoses were tonsillitis and pneumonia.  In February 
1970, the veteran continued to complain of a sore throat for 
several days. 

In August 1970, the veteran complained of a cough and a sore 
throat for three days.  Following an examination, he was 
diagnosed as having a viral upper respiratory (URI) infection 
with bronchitis.  A chest X-ray was normal.  

Service medical records, dated in September 1970, reflect a 
diagnosis of pharyngitis.  Service medical records, dated in 
December 1970, show treatment for rhinitis and a URI. 

Records, dated in January and February 1971, show that the 
veteran was diagnosed as having rhinitis and a viral (URI) 
with bronchitis.  Chest X-rays revealed no significant 
abnormalities. 

An October 1971 service medical record shows that the veteran 
complained of insomnia for three days.  Following an 
examination, the diagnosis was a respiratory infection.  In 
December 1971, the veteran presented with complaints of a 
sore throat and was diagnosed as having a cold.  Chest X-rays 
revealed a possible right lobe pneumonia. 

A March 1972 routine physical examination report reflects no 
pertinent abnormalities.  His weight was listed as 169 
pounds. 

In March 1978, the veteran underwent a VA general medical 
compensation examination during which he related he did not 
have any current respiratory problems.  He did report a past 
history of respiratory problems, including having pneumonia 
three times, with the last time in 1970.  On examination, his 
eyes and musculoskeletal, respiratory, psychiatric and 
neurological systems were normal.  Pulmonary function tests 
(PFTs) and chest X-rays were normal.  He weighed 185 pounds.  
The diagnoses included "no lung problem."

An enlistment examination performed in June 1978 and a 
routine examination performed in July 1979, shows that the 
veteran's abdomen and viscera, lungs and chest, spine and 
other musculoskeletal system, eyes, and psychiatric and 
neurological systems were normal.  His weight at the time of 
the June 1978 examination was 183 pounds.  During the July 
1979 examination, the veteran reported having a history of 
pneumonia in 1968 and 1970, and his weight was listed as 164 
pounds.

An April 1980 service medical record reveals that the veteran 
was diagnosed as having acute bronchitis.  In June 1980, it 
was noted that the veteran complained of a bronchial cough 
for one day.  He also had shortness of breath and a runny 
nose.  Following an examination, the assessment was 
congestion.  A July 1980 X-ray report of the chest reflected 
that the veteran had extreme difficulty in breathing, and had 
a history of respiratory ailments.  Active lung disease was 
to be ruled out.  On radiographic examination, there was no 
active disease.

A February 1983 chest X-ray revealed no active intrathoracic 
disease.  During a July 1983 routine examination, the 
veteran's abdomen and viscera, lungs and chest, spine and 
other musculoskeletal system, eyes, and psychiatric and 
neurological systems were normal.  His weight was listed as 
165 pounds.

A service medical reflects that the veteran was treated for 
bronchitis, which was described as an acute problem, in 
October 1983.  Specifically, treatment records show that the 
veteran complained of chest congestion and cough for two 
days.  Following an examination, the assessment was 
bronchitis. 

A March 1984 service medical record shows that the veteran 
was assessed as having a URI. 

During routine examinations conducted in November 1986, March 
1988, March 1990, and May 1991, the veteran's abdomen and 
viscera, lungs and chest, spine and other musculoskeletal 
system, eyes, and psychiatric and neurological systems were 
normal.  His weight during the aforementioned examinations 
steadily increased from 168 to 183 pounds.  During the May 
1991 examination, the veteran reported a history of painful 
joints, namely the knees, and frequent trouble sleeping. He 
also reported having coughed up blood two years earlier as 
well as a few weeks earlier.   

Chest X-rays in June 1991 were normal. 

VA outpatient treatment records, dated in 1992, reflect 
complaints of headaches, fever, nightsweats, weight loss, 
bronchitis, insomnia, "sexual indifference," and lack of 
energy.  The veteran related that he had a cough ever since 
coming back from Saudi Arabia.  It was also noted that the 
veteran's bronchitis was secondary to tobacco usage. 

In July 1992, the veteran underwent a VA joints compensation 
examination following which he was diagnosed as having low 
back pain, right great toe trauma, and a left knee trauma 
with residuals. 

In August 1992, the veteran was hospitalized at a VA facility 
for observation for the presence of fever and recurring 
diarrhea.  During the course of his hospitalization, it was 
noted his lungs were clear to auscultation and that he had 
recurring diarrhea.  At the time of his discharge in 
September 1992, the diagnoses included weight loss, fatigue, 
and night sweats.

An August 1992 VA outpatient record reflects the assessment 
that the veteran had bronchitis which was probably secondary 
to tobacco usage. 

VA X-ray studies, performed in August 1992, reflected clear 
lung fields aside from some evidence of old granulomatous 
disease in both hila. 

VA outpatient treatment records, dated in 1993, reflect 
complaints of a cough, memory loss, fever, fatigue, 
headaches, and joint aches, among other things.  The 
diagnoses included bronchitis and a chronic illness 
characterized by arthralgias, dermatitis and intermittent 
wheezing.  It was also noted that he was employed as a 
phlebotomist at a Community Hospital. 

In February 1993, the veteran underwent a VA Persian Gulf 
examination, during which he complained of a persistent 
cough, fatigue, malaise, and a decreased appetite.  Following 
an examination, the impressions included a chronic cough of 
questionable etiology, malaise of questionable etiology, and 
weight loss resolved.

In a March 1993 Persian Gulf Registry questionnaire, the 
veteran related that he had insomnia, fatigue, breathing 
problems, arthritis, headaches, and a chronic cough, among 
other things. 

An April 1993 VA examination report reflects diagnoses 
including a chronic cough, and malaise of questionable 
etiology; his weight loss was noted as resolved.  

An April 1993 VA consultation request shows a provisional 
diagnosis of Persian Gulf Related Disabilities.  During the 
April 1993 VA psychological examination, the veteran reported 
having chronic fatigue, memory problems, weight loss, and 
insomnia, among other complaints.  He said he had lost 28 
pounds due to a decrease appetite.  The veteran reported that 
his wife noted a decrease in his energy level since returning 
from the Persian Gulf in April 1991.  Following an 
examination, it was opined that his mood, fatigue, vegetative 
symptoms and intermittent lapses in attention and memory were 
consistent with chronic rumination and a depressed mood.  His 
occasional memory problems were deemed as likely due to 
distraction during the encoding of information.  It was noted 
that the veteran may be unwilling to accept a psychological 
explanation for his decreased functioning.  The Axis I 
diagnosis was an adjustment disorder with mixed emotional 
features.  The Axis III diagnoses included a chronic cough.  
It was noted that the veteran associated his malaise with 
toxic material exposure.  The examiner pointed out, however, 
that evidence from his test results and history did not 
support a diagnosis of a cognitive deficit or a mood disorder 
induced by chemical toxins.  It was noted that a 
depressed/anxious mood, sleep disturbance, cough, and other 
key symptoms were absent at the time of his suspected 
exposure.  It was generally noted that there were no known 
cases where the onset of symptoms and increase in symptoms 
occurred after the exposed individual left the area that 
contained toxic material.  It was opined that the veteran's 
mood, fatigue, vegetative symptoms, and intermittent lapses 
in attention and memory were consistent with chronic 
rumination and a depressed mood.  It was also opined that 
occasional memory problems were likely due to distraction 
during the encoding of information.  

A June 1993 VA hospitalization report shows that the veteran 
complained of weakness and arthralgias, among other things.  
It was noted that he had been previously given an extensive 
work-up and was diagnosed as having no significant medical 
problems.  During the course of his hospitalization, it was 
noted that he was asymptomatic, and did not have any 
rheumatologic problems. 

A July 1993 VA X-ray of the chest revealed a few small 
calcified granulomas scattered along both lung fields.  There 
was no active pulmonary infiltration or pleural effusion.

An August 1993 VA general medical examination report reflects 
that the veteran reported being a smoker who stopped in 1992.  
He also reported having chronic sinusitis.  Following an 
examination, the diagnoses included chronic bronchitis and 
diarrhea.  It was noted his weight was 182 pounds, and his 
maximum weight was 186 pounds in the past year.

In October 1993, the veteran was awarded Social Security 
Disability benefits.  His primary diagnosis was an affective 
disorder.

Records, dated in December 1993, show that the veteran 
complained of a chronic cough, fatigue, weight loss, back 
pain, insomnia, diarrhea, night sweats, memory loss, joint 
pain, and skin problems.  It was noted that there was no 
evidence of significant weight loss or disabling 
complications from diarrhea. 

In a December 1993 rating action, the RO denied the veteran's 
claim for an increased rating for hemorrhoids.  He was 
notified of the RO's action in a December 28, 1993, letter, 
and he did not file a timely appeal.

In December 1993, the veteran's SSA disability benefits were 
continued and the primary diagnosis was mood disorders and 
the secondary diagnosis was a back disorder. 

VA treatment records, dated in 1994, show that the veteran 
was complaining of headaches and chronic diarrhea.

In March 1994, the veteran was hospitalized at a VA facility.  
It was noted that he reported that he had fatigue, a skin 
rash, and joint pain following his return from the Gulf.  
Initial assessments included Persian Gulf syndrome, and the 
Persian Gulf variant of chronic fatigue syndrome.  The 
discharge diagnosis was chronic fatigue syndrome. 

A March 1994 VA examination report shows that the veteran had 
extensive evaluations as an inpatient but such had been 
negative.  It was noted his illness consisted of, at times, 
disabling fatigue, some joint pain, diarrhea, and a 
subjective sensation of fever.  It was noted that his 
diarrhea was characterized as "low grade."  The examiner 
said he believed the veteran had a Persian Gulf related 
variant of the chronic fatigue syndrome.  

A June 1994 letter shows that the veteran's SSA benefits were 
continued, the primary diagnosis was chronic fatigue 
syndrome. 

A July 1994 VA general medical examination report shows that 
the veteran reported he had been hospitalized in August 1992 
with a diagnosis of weight loss, fatigue and night sweats, 
and continued to complain of such problems.  On examination, 
his abdomen was soft and non-tender; his bowel sounds were 
present; and there was no organomegaly,  Following an 
examination, the diagnoses were chronic fatigue, asthma (mild 
COPD), and a positive hepatitis screen.  Diarrhea was not 
diagnosed.

During an August 1994 VA psychiatric compensation examination 
the veteran reported that his judgment and memory had been 
extremely poor since he returned from Desert Storm.  He said 
he was withdrawn and had decreased energy, disturbed sleep, 
loss of appetite, a decreased sex drive, and chronic 
bronchitis.  It was noted that the veteran's complaints were 
currently listed as chronic fatigue syndrome.  It was also 
noted that the veteran had the physical symptoms of 
depression despite the veteran's denial of having a 
significant depressed mood.  The examiner opined that the 
veteran's depression appeared to be part of his overall 
syndrome.  Further judgment was deferred pending personality 
testing.  

A September 1994 VA psychological examination report shows 
that the veteran was given a provisional diagnosis of an 
adjustment disorder with mixed emotional features with the 
stressor being his ongoing physical complaints.  It was noted 
that the veteran had all the physical symptoms of depression 
despite his denials of a significant depressed mood.  The 
examiner opined that he did not believe that all of the 
veteran's physical complaints could be attributed to either 
depression or a somatic disorder.  It was opined that the 
veteran was suffering from a condition similar to chronic 
fatigue syndrome and that his physical complaints of 
depression were possibly part of that syndrome.  It was noted 
that the provisional diagnosis should be an adjustment 
disorder with mixed emotional features.  

VA treatment records dated in 1995 show that the veteran was 
treated for chronic hepatitis C.  

By a March 1995 decision, service connection was established 
for diarrhea, and a 0 percent rating was assigned as of 
November 2, 1994.  

On July 5, 1995, the RO received the veteran's claim (VA Form 
21-526) for an increased rating for diarrhea. 

In a June 1996 letter, the veteran's wife and an acquaintance 
of the veteran indicated that the veteran started having 
problems following his return from Saudi Arabia.  Both 
individuals indicated that the veteran was afflicted with 
Gulf War syndrome. 

Medical records, dated in 1997, generally show that the 
veteran reported having a six to seven year history of muscle 
aches and headaches.  VA outpatient treatment records, dated 
in March 1997, shows that the veteran was diagnosed as having 
chronic fatigue syndrome.

An April 1997 record shows that the veteran had diarrhea for 
more than 4 years but that there was no evidence of 
malabsorption.   

An April 1997 VA intestine examination shows that the 
veteran's current weight was 190 pounds, which was also his 
maximum weight this year.  It was noted that the veteran was 
not malnourished. 

By a June 1997 decision, the veteran was granted a 10 percent 
evaluation for hemorrhoids; and this rating was made 
effective April 8, 1997.  In a June 11, 1997, letter the 
veteran was informed of the RO's decision.  In June 1997, the 
veteran filed a notice of disagreement with the assigned 
effective date for hemorrhoids.  In February 1998, he was 
furnished with a statement of the case. 

A November 1997 Tennessee Disability Determination Services 
examination shows that the veteran complained of a Hepatitis 
C infection and chronic fatigue.  He said he had been 
diagnosed as having hepatitis C about two years earlier and 
said he was told that such caused his fatigue.  The veteran 
also reported that he had been very weak and became easily 
fatigued over the last five years.  He also related he was 
having sexual difficulties.  It was noted he weighed 184 
pounds.  Following an examination, the assessments included 
chronic fatigue related to a Hepatitis C infection.

A November 1997 Social Security award letter shows that the 
veteran's disability benefits were continued.  It was noted 
that his primary diagnosis was disorders involving the immune 
mechanism (other than HIV) and the secondary diagnosis was 
hepatitis. 

During an April 1998 Travel Board hearing, the veteran and 
his wife testified that the veteran had problems including 
fatigue, weight loss, night sweats, and a loss in sexual 
interest, after his Persian Gulf service.  He also said he 
had bronchitis which began in service.  He said he developed 
headaches and eye swelling in 1992.  He said he contracted 
hepatitis in service.  He indicated that he had been charged 
with administering shots in service.  He said many of his 
current symptoms had been attributed to hepatitis.  He said 
he had experienced a 15 pound weight loss.  The veteran's 
wife related that the veteran's hair was white when he 
returned from Saudi Arabia. 

By a January 1999 Board decision, the veteran's claim for a 
higher rating for diarrhea was denied.  (The veteran appealed 
to the Board the RO's March 1995 decision which granted 
service connection for diarrhea and assigned a 0 percent 
rating for such.)

In August 1999, the veteran underwent a VA psychiatric 
examination during which he reported that he had fatigue, 
weight loss, joint and muscle pian, a fever and night sweats.  
He reported that his health started to decline in 1993.  He 
said he had taken prophylactic agents for chemical and 
bacterial warfare during service.  Following an examination, 
there were no Axis I diagnoses.  The Axis III diagnoses were 
multiple physical symptoms and a four year diagnosis of 
Hepatitis C.  It was opined that there was no positive 
evidence to believe that the veteran's psychological problems 
were contributing in any significant way to his physical 
symptoms.  

An August 1999 VA liver, gall bladder and pancreas 
examination report shows that the veteran complained of 
chronic abdominal pain, fatigue, and weight loss.  He 
reported he had been diagnosed as having hepatitis C since 
1995.  He said he had been a paramedic throughout most of his 
military career and had responsibilities which included 
giving vaccinations and obtaining blood samples.  He said he 
remembered an incident, which occurred sometime in 1992 
possibly when preparing for the Gulf War, when he may have 
sustained a needle stick after giving an Anthrax vaccination.  
He said he did not make a formal report of the incident and 
cannot recall any other time in which he may have had a 
direct needle penetration.  It was noted he weighted 180 
pounds and appeared stable.  Following an examination, the 
impressions included chronic Hepatitis C of uncertain 
etiology.  It was noted that it seemed quite unlikely and 
rather would be rare to have fulminant hepatic manifestation 
related to the infection within three years.  

In a May 2000 addendum to the August 1999 VA liver 
examination, the examiner noted that the claims file had been 
reviewed.  It was noted that the veteran had denied a history 
of blood transfusions, IV drug use, or high risk sex 
behavior.  It was also noted that the veteran did report an 
occasion during which he was stuck with a needle while giving 
an Anthrax vaccine in 1992.  (The veteran had worked as a 
paramedic while he was in service.)  Documentation of a 
positive Hepatitis C virus came in 1994.  The examiner noted 
that the veteran was complaining of chronic abdominal pain 
and fatigue which were most probably secondary to his chronic 
diarrhea not to his Hepatitis C.  It was also noted that it 
was as likely as not that his fatigue, weight loss, muscle 
pain, fevers, night sweats, insomnia and decrease in sex 
drive were related to his hepatitis C infection.  It was also 
noted that there was no evidence of weight loss on 
examination.
 
A June 2000 VA psychiatric examination report reflects 
diagnoses including Hepatitis C. 

In June 2000, the Board received an article entitled "Gulf 
War Plague May Stem From Chemical Attacks."  It was noted 
that symptoms of Gulf War syndrome included memory loss, 
swings in body weight, aching muscles and joints, fatigue, 
and shortness of breath, among other things. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The record shows 
that the veteran was properly notified of the RO decisions, 
which denied his claims of service connection for hepatitis 
C, a respiratory disability, headaches, fatigue, weight loss, 
joint and muscle pain, fever, night sweats, insomnia, eye 
swelling, a decrease in sex drive, for hair turned white, 
memory loss, and a disability affecting the veteran's wife.  
The RO also denied the veteran's claims for earlier effective 
dates for increased ratings for hemorrhoids and diarrhea.  
His service connection claims were denied based on the lack 
of evidence linking the disabilities to military service.  
His earlier effective date claim for the grant of a 10 
percent rating for hemorrhoids was denied based on the lack 
of a timely appeal.  Finally, the earlier effective date 
claim for the grant of a 10 percent rating for diarrhea was 
denied based on the lack of evidence showing an increase in 
disability within one year of his July 5, 1995, claim.  Those 
are the key issues in this case, and the RO's decisions, as 
well as the statement of the case and subsequent supplemental 
statements of the case, informed the veteran that he needed 
to submit the following evidence in order to substantiate his 
claims:  medical evidence regarding the etiology of the 
disabilities in question; evidence of a timely appeal 
regarding the claim for an earlier effective date for an 
increased rating for hemorrhoids; and evidence of an increase 
in the severity of his diarrhea (to the 10 percent level) 
within one year of his July 5, 1995, claim.  VA has met its 
duty to inform the veteran.  The Board concludes the 
discussions in the rating decisions, statement of the case, 
supplemental statements of the case, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
veteran has not referenced any unobtained evidence that might 
aid his claims or that might be pertinent to the bases of the 
denial of his claims.  The RO has requested all relevant 
(treatment) records identified by the veteran and the veteran 
was informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  In fact, in January 1999, the Board remanded the 
claims to the RO for the purpose of additional evidentiary 
development.  This development was completed in its entirety.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claims.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claims.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1131; 
38 C.F.R. § 3.303.  Secondary service connection will be 
granted when disability is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310.  
Secondary service connection may be established for a 
disability which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet. App. 374 (1995).  
Finally, pertinent regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Hepatitis C

A review of the claims file shows that the veteran was never 
diagnosed as having hepatitis C during his periods of active 
duty.  Rather, the first medical evidence of hepatitis C is 
in 1994, a few years after his service discharge.  Current 
medical evidence on file suggests that the veteran may have 
some residuals of hepatitis C including fatigue.  There are 
no etiological opinions on file which link any current 
hepatitis C to his periods of active duty.

The veteran claims that he contracted hepatitis C after he 
got stuck by a needle while administering an Anthrax vaccine 
to another serviceman during active duty.  While the veteran 
is competent to testify as to symptomatology he has 
experienced, without medical expertise or training, he is not 
competent to offer a medical opinion as to diagnosis or 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).  
As such, the veteran's statements regarding the etiology of 
any current hepatitis C residuals have little probative 
value.  The VA did seek an opinion and it was determined that 
it would be rare to have fulminant hepatic manifestations 
within the three year time.  The examiner further opined that 
the hepatitis C was of uncertain etiology.  Thus, the only 
competent opinion regarding the cause fails to support the 
veteran's theory of entitlement.

In sum, it is noted that hepatitis C was never noted during 
the veteran's periods of active duty.  Further, there is no 
competent medical evidence linking such to his periods of 
service.  Absent competent medical evidence of service 
incurrence and causality, the Board finds that the veteran's 
claim of service connection for hepatitis C must be denied.  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 


Respiratory Disability

A review of the veteran's service medical records from his 
first period of active duty (1969-1972) shows that the 
veteran's lungs and chest were normal at the time of his 
October 1969 enlistment examination.  Later that month, he 
presented with respiratory complaints, including shortness of 
breath and a productive cough; however, a diagnosis was not 
made.  In 1970, he was diagnosed as having pneumonia, 
tonsillitis, and a viral URI with bronchitis.  In January and 
February 1971, the veteran was again diagnosed as having a 
URI with bronchitis.  When he underwent a routine examination 
in March 1972, a few months before his service discharge, no 
pertinent abnormalities were indicated. 

In March 1978, in between his first and second periods of 
service, the veteran underwent a VA examination and it was 
noted he had a normal respiratory system.

A review of the veteran's service medical records, from his 
second period of active duty (1979-1992), shows that when he 
was examined for enlistment purposes in June 1978 and on 
routine examination in July 1979, his lungs and chest were 
normal.  In April 1980, he was diagnosed as having acute 
bronchitis.  In July 1980, it was noted that the veteran 
complained of breathing difficulties.  Chest X-rays did not 
reveal any active disease.  In February and July 1983, his 
lungs and chest were described as normal.  In October 1983, 
he was treated for acute bronchitis.  In March 1984, the 
veteran was assessed as having a URI.  Thereafter, during 
routine examinations in November 1986, March 1988, March 
1990, and May 1991 the veteran's lungs and chest were 
repeatedly noted as normal.  Chest X-rays in July 1991 were 
also noted as normal. 

Post-service medical evidence shows that in 1992, the veteran 
complained of a cough.  He was diagnosed as having bronchitis 
and such was attributed to nicotine use.  In August 1992, X-
rays revealed clear lung fields aside from some evidence of 
old granulomatous disease in both hila.  In July 1994, he was 
diagnosed as having asthma and mild COPD.

In sum, the record shows that the veteran had acute and 
transitory respiratory problems during his first period of 
active duty (1969-1972) all of which resolved prior to his 
service separation.  In between his first and second periods 
of active duty (1972-1979), there is no evidence showing 
respiratory complaints, treatment, or a diagnosis.  With 
regard to his second period of active duty (1979-1992), it is 
noted that he had no respiratory problems aside from some 
isolated treatment during the middle part of his second 
period of active duty (in 1980, 1983 and 1984).  Thereafter, 
from 1985 until his service separation in 1992, it was 
consistently noted that his lungs and chest were normal.  
More recent medical evidence shows that he has been currently 
diagnosed as having COPD and asthma.  With regard to the 
matter of etiology, it is pointed out that there is 
absolutely no medical evidence on file which links the 
veteran's current respiratory problems with his periods of 
active service.

The veteran's own statements are acknowledged, which are to 
the effect that his respiratory problems had their inception 
in service.  As previously noted, the veteran's opinion may 
not be considered competent evidence since, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu, supra.  

In sum, the great weight of evidence is against the claim 
and, thus, the benefit-of-the-doubt rule is inapplicable.  As 
no competent medical evidence has been submitted to link any 
current respiratory problems with his period of service, the 
claim for service connection must be denied.

Headaches, Fatigue, Weight Loss, Joint and Muscle Pain, 
Fever, Night Sweats, Insomnia, Eye Swelling, Decrease in Sex 
Drive, Hair Turned White, and Memory Loss 

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2001 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A review of the service medical records on file does not 
reveal any pertinent findings during his first period of 
active duty, and the veteran does not contend otherwise.  As 
for the second period, it is noted that service records on 
file verify that the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War.  His 
service medical records from this second period of active 
duty do not, however, reflect any pertinent findings aside 
from complaints of a history of painful joints made during a 
May 1991 examination.  Notably, he steadily gained weight 
during his second period of service.  Post-service medical 
evidence shows that, from late 1992 to the present time, the 
veteran complained of headaches, fatigue, weight loss, joint 
and muscle pain, fever, nightsweats, sleep problems, memory 
loss, insomnia, "sexual indifference," and hair turned 
white.

With regard to the etiology of the veteran's symptoms, a VA 
examiner opined in an April 1993 VA examination report that 
the veteran's symptoms (including his mood, fatigue, 
vegetative symptoms and intermittent lapses in attention and 
memory) were consistent with a depressed mood and chronic 
rumination.  VA examinations in July 1994, August 1994, and 
September 1994, reflect that the veteran complained of 
symptoms including decreased sex drive, decreased energy, and 
night sweats; and he was variously diagnosed as having 
chronic fatigue syndrome, depression, and an adjustment 
disorder with mixed emotional features.  Notably, in the 
August 1994 VA examination report it was specifically pointed 
out that the veteran had the physical symptoms of depression.  
Medical records, dated in 1997, reflect the diagnosis of 
chronic fatigue syndrome.  Finally, in a May 2000 report it 
was opined that it was as likely as not that his fatigue, 
weight loss, muscle pain, fevers, night sweats, insomnia and 
a decrease in sex drive were related to his hepatitis C.  
(Notably, this May 2000 report was ultimately prepared as a 
result of the Board's 1999 remand which sought to reconcile 
the etiology of the veteran's symptoms and was based on a 
through review of the claims file.)  In sum, all of the 
aforementioned opinions suggest that the veteran's symptoms 
are attributable to known clinical diagnoses including 
depression, hepatitis C, diarrhea, and chronic fatigue 
syndrome.  Accordingly, these opinions are not supportive of 
the veteran's claims.

It is acknowledged that there are a few opinions which are to 
the effect that the veteran has Persian Gulf syndrome, 
Persian Gulf disabilities, or the Persian Gulf variant of 
chronic fatigue syndrome.  These opinions, however, were 
typically the initial or provisional diagnosis.  Following a 
more thorough investigation the Persian Gulf association was 
more often than not discounted.  The most recent opinion 
(rendered in 2000 pursuant to the Board's 1999 remand) has 
the greatest probative value in this case as it was based on 
a through review of the claims file.

Since the veteran's complaints of headaches, weight loss, 
joint and muscle pain, fever, night sweats, insomnia, 
decrease in sex drive, and memory loss have overwhelmingly 
been accounted for by known clinical diagnoses, his claims of 
service connection for those symptoms under the presumptive 
provisions of 38 U.S.C.A. § 1117 must be denied. 

With regard to the veteran's claims for service connection 
for eye swelling and for hair turned white, neither condition 
has been etiologically linked to the veteran's Persian Gulf 
service, by a competent medical professional.  As such, these 
claims must also be denied under the presumptive provisions 
of 38 U.S.C.A. § 1117.  We also note that there is nothing to 
suggest that hair turning white is due to an undiagnosed 
illness.  Further, there is nothing that suggests that either 
the claimed hair color or eye swelling has been manifest to a 
degree of 10 percent. 

Service connection on a direct basis is not warranted in the 
absence of competent evidence of the disabilities in question 
during service or a competent opinion that links such to 
service.  We also note that the provisions of section 1110 
require disability that is due to disease or injury.  There 
is no competent evidence that there was an inservice disease 
or injury that would cause hair to turn white or produce the 
claimed eye swelling.

The Board has considered the veteran's testimony.  On issues 
of medical fact either diagnosis or causation, his testimony 
is not competent.  While he is competent to note certain 
symptoms, he is not competent to determine its etiology or to 
link it to service.  The competent medical evidence on file 
is afforded more probative value and outweighs his testimony.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Disability Effecting the Veteran's 
Wife

Under the current veterans benefits scheme, there is no 
provision in law that provides for compensation benefits for 
the veteran's spouse based on disability secondary to the 
veteran's military service. 

The law, not the evidence, is dispositive of the outcome of 
the present claim.  As a matter of law, the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Earlier Effective Date Claim for Rating for Hemmorhoids

In an April 2000 remand, the Board instructed the RO to 
adjudicate the issue of whether the veteran had timely filed 
an appeal with regard to an earlier effective date claim for 
a higher rating for hemorrhoids.  In June 2000, the RO 
determined that the veteran had not filed a timely appeal. 

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. §§ 7104, 
7108.  An appeal to the Board consists of a timely filed 
notice of disagreement (NOD) to the rating decision and, 
after a statement of the case (SOC) is issued, a timely filed 
substantive appeal.  The claimant has one year from the date 
of notification of the rating decision to file a NOD to 
initiate the appeal process.  A SOC is then forwarded by the 
RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the SOC, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the rating decision, if such remaining time 
is greater than 60 days.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302.

By a June 1997 RO decision, the veteran's claim for an 
increased rating for hemorrhoids was granted.  Specifically, 
he was assigned a 10 percent rating as of April 8, 1997.  He 
was notified of the decision in a June 11, 1997, statement.  
Later that month, the veteran timely filed his notice of 
disagreement with the RO's June 1997 RO decision, indicating 
he was entitled to retroactive benefits.  In February 1998, 
he was furnished with a statement of the case.  However, the 
veteran did not complete the final sequential step that would 
have perfected his appeal on this issue.  He failed to submit 
a timely substantive appeal to the RO prior to the July 11, 
1998, expiration date--that being the remainder of the one-
year period since being notified of the RO's decision denying 
his claim.

Inasmuch as the veteran did not submit a substantive appeal 
or any other correspondence that could be construed as a 
valid substantive appeal, following the issuance of the SOC, 
the Board does not have jurisdiction to adjudicate this claim 
and, therefore, it must be dismissed.  38 U.S.C.A. §§ 7104, 
7105, 7108; Roy v. Brown, 5 Vet. App. 554 (1993). 

Earlier Effective Date Claim for an Increased Rating for 
Diarrhea.

The law provides that increased ratings are effective as of 
the date of VA receipt of claim, or date entitlement arose 
(i.e., when it is factually shown that the  requirements for 
the increased rating are met), whichever is later; an 
exception to this rule is that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received by the VA within one year after that date.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o). 

Diarrhea is rated by analogy as irritable colon syndrome.  38 
C.F.R. § 4.114, Diagnostic Code 7319.  Diagnostic Code 7319 
authorizes a 0 percent rating when there is "mild" colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent rating is 
warranted for "moderate" colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress.  Id.

By a June 1997 RO decision, the veteran was granted a 10 
percent rating for diarrhea, effective from July 5, 1995, the 
date of his claim.  The RO was unable to locate any evidence 
on file which reflected an increase in the severity of the 
veteran's diarrhea, to the 10 percent level, within the year 
preceding the July 5, 1995 claim, and the Board agrees.  In 
this regard, it is noted that medical records in the year 
prior to the July 5, 1995, claim reflect no more than the 
notation of chronic diarrhea.  Those records do not reflect 
any indication of frequent episodes of bowel disturbance with 
abdominal distress.

In sum, there are no medical records within the year 
preceding July 5, 1995, upon which it could be factually 
ascertained that his diarrhea increased in severity from the 
0 percent to 10 percent level during such period, and thus 
there is no legal basis for an increase in the 10 percent 
rating from a date prior to the date assigned by the RO, July 
5, 1995.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In fact, the veteran does not actually contend that his 
diarrhea increased in severity within the year before his 
July 5, 1995, claim for an increased rating.  Rather, he 
asserts the condition increased in severity several years 
earlier, in 1992.  He seems to be suggesting that medical 
evidence on file from the early 1990s constitute informal 
claims for an increased rating for diarrhea.  Pertinent 
regulations provide that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
service hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted.  38 C.F.R. § 3.157.  
However, among other requirements are that the informal claim 
must identify the benefit sought, and a timely formal claim 
must follow the informal claim.  38 C.F.R. § 3.155; Williams 
v. Gober, 10 Vet.App. 447 (1997).  In the instant case, there 
is no medical evidence, correspondence from the veteran, or 
any other document, which is prior to the July 5, 1995, 
effective date set by the RO, which shows that the veteran 
desired an increased rating for diarrhea and shows that his 
diarrhea was 10 percent disabling.

The law, not the evidence, is dispositive of the outcome of 
the present claim for an effective date earlier than July 5, 
1995 for an increased rating for diarrhea.  As a matter of 
law, the claim must be denied.  Sabonis v. Brown, 6 Vet.App. 
426 (1994).




ORDER

Service connection for hepatitis C is denied.

Service connection for a respiratory disability, including 
bronchitis and COPD, is denied.

Service connection for headaches as due to an undiagnosed 
illness is denied.

Service connection for fatigue, weight loss, joint and muscle 
pian, fever, night sweats, and insomnia as due to an 
undiagnosed illness is denied.

Service connection for swelling in both eyes as due to an 
undiagnosed illness is denied.

Service connection for a decrease in sex drive as due to an 
undiagnosed illness is denied.

Service connection for hair turned white as due to an 
undiagnosed illness is denied.

Service connection for memory loss as due to an undiagnosed 
illness is denied.

Service connection for a disability affecting the veteran's 
wife as a result of the veteran's Persian Gulf service is 
denied.

The veteran did not timely file an appeal for an effective 
date, earlier than April 8, 1997, for the grant of a 10 
percent rating for hemorrhoids.

Entitlement to an effective date earlier than July 5, 1995, 
for the grant of a 10 percent rating for diarrhea. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



